Citation Nr: 0522478	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
dementia praecox, paranoid, in remission, to include whether 
the rating decision of July 1945 that reduced the disability 
evaluation from 50 percent disabling to 30 percent disabling 
involved clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 10 to 22, 1942, 
and from June 1943 to January 1945.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  In that 
determination, the RO established a noncompensable evaluation 
for the service-connected dementia praecox effective December 
1, 1947.  The appellant disagreed with the rating assigned 
and this appeal ensued.  

The Board remanded the case in September 2003 for the RO to 
readjudicate the increased-rating claim in light of the 
appellant's contention that the rating decision in July 1945 
was clearly and unmistakably erroneous in reducing the 
evaluation from 50 percent disabling to 30 percent disabling.  
The RO has readjudicated the claim, held the July 1945 rating 
decision did not involve clear and unmistakable error, and 
returned the case to the Board for appellate review.  In 
December 2004, the Board granted the appellant's motion to 
advance the case on the docket.  See 38 C.F.R. § 20.900(c) 
(2004).  

By a March 14, 2005, letter, the RO notified the appellant of 
a rating decision that month denying his claim for a total 
disability rating based upon individual unemployability 
(TDIU).  The appellant filed a notice of disagreement in 
April 2005 and the RO responded with a supplemental statement 
of the case issued in May 2005.  That document discussed the 
evidence and law relevant to the RO's action and informed him 
he must file his appeal within 60 days from the date of the 
SSOC or within the remainder, if any, of the one-year period 
from the date of the letter notifying him of the action 
appealed.  See 38 C.F.R. §§ 19.30, 19.31, 20.200, 20.302 
(2004) (regarding format and time limitations on filing 
substantive appeals).  The record does not include any 
further communication from the appellant discussing the TDIU 
claim that, as a substantive appeal, would confer 
jurisdiction on the Board.  However, the one-year period 
after notification of the rating action has not expired (it 
expires March 13, 2006).  As the Board does not have 
jurisdiction, and as the time for filing a substantive appeal 
has not expired, this claim is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The correct facts, as they were known in July 1945, were 
before the adjudicator and the statutory or regulatory 
provisions extant at the time were correctly applied in 
reducing the evaluation for service-connected dementia 
praecox from 50 percent disabling to 30 percent disabling.  

2.  Prior to April 30,1999, the appellant's psychiatric 
disability was in complete remission, without slight or mild 
impairment of social and industrial adaptability.

3.  Since April 30, 1999, the appellant's psychiatric 
disability has been manifested by serious symptoms and 
obsessional rituals, and difficulty in adapting to stressful 
worklike settings or in establishing and maintaining 
effective relationships.  


CONCLUSIONS OF LAW

1.  The July 1945 rating decision did not involve CUE in 
reducing from 50 percent disabling to 30 percent disabling 
the evaluation for dementia praecox.  38 U.S.C.A. §§ 1155, 
5107, 5109A (West 2004); VA Reg. 1(a), Part I, Para. 1(b), 
Diagnostic Code 0397 (March 20, 1933); Veterans Regulation 
No. 1009(E) (April 18, 1944); 38 C.F.R. § 3.105(e) (2004).  

2.  Prior to April 30, 1999, the criteria for a compensable 
rating for dementia praecox were not met.  Schedule for 
Rating Disabilities, 1945 ed., "The Psychoses," Diagnostic 
Codes 9000-9004; 38 C.F.R. § 4.132, Diagnostic Codes 9201-
9210 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9205(effective November 7, 1996).

3.  From April 30, 1999, the criteria for a 70 percent 
evaluation for dementia praecox, paranoid, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.125 to 4.130, Diagnostic Code 9205 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

This case presents a complex history.  In the hope of 
explaining more clearly the factual findings and the legal 
conclusions reached in this decision, that history is herein 
described.  

In a May 1945 rating decision, the RO established service 
connection for dementia praecox and assigned a 50 percent 
evaluation effective January 11, 1945, the date after he 
separated from service.  The service medical records showed 
diagnoses of acute schizophrenic reaction in September and 
October 1944.  The grant of service connection and the 
assignment of the 50 percent evaluation was made despite the 
record including a statement in October 1944 from a physician 
indicating it was "the subjective feeling of the [service 
hospital] staff that this patient is probably a malingerer 
who successfully attempted to extricate himself from an 
unpleasant situation by feigning mental illness."  

By a July 1945 rating decision the RO reduced the evaluation 
to 30 percent effective September 16, 1945, based on the 
results of a VA examination in July 1945, which continued the 
diagnosis of dementia praecox, paranoid type, in remission.  
By an October 1946 rating decision, the RO reduced the 
evaluation to 10 percent disabling effective December 17, 
1946, based on results of a VA examination in October 1946 
that diagnosed dementia praecox in remission.  By an October 
1947 rating decision, the RO reduced the evaluation to 
noncompensable effective December 1, 1947, based on a VA 
examination in September 1947 that showed dementia praecox in 
apparent remission.  

In July, August, and December 1948 rating decisions, the RO 
denied the appellant's claims for an increase in the 
evaluation to a compensable level.  The appellant disagreed 
and sought review by the Board, which in June 1949 referred 
the case to the RO to address whether service connection for 
dementia praecox had been properly assigned.  In a November 
1949 rating action, the RO proposed severance of service 
connection; it formally severed service connection in a 
January 1950 rating decision, effective January 19, 1950.  

In 1965, the appellant sought to reopen his claim.  The RO 
initially denied the application to reopen.  On appeal, the 
Board, in a June 1965 decision, determined that service 
connection for a psychiatric disorder was not warranted and 
that the RO's severance of service connection in the January 
1950 rating decision had not involved clear and unmistakable 
error.  

In February 2001, the appellant moved the Board for revision 
or reversal of its June 1965 decision because it constituted 
clear and unmistakable error.  By a decision in November 
2001, the Board found that there was such error, in that the 
Board in 1965 failed to apply or consider 38 C.F.R. § 3.9(d) 
(1949) in adjudicating the propriety of the severance.  Upon 
granting the motion for revision or reversal, the Board 
restored service connection for dementia praecox, paranoid, 
in remission, effective from January 19, 1950, and remanded 
the case for the RO to assign an appropriate rating.  

By a December 2001 rating action, the RO implemented the 
Board's mandate by restoring service connection for the 
disability and assigning a noncompensable evaluation 
effective December 1, 1947.  The appellant disagreed and 
perfected this appeal, wherein he essentially argues two 
alternative theories in support of greater compensation 
benefits.  First, he asserts that the July 1945 rating 
decision that reduced the evaluation from 50 percent 
disabling to 30 percent disabling was clearly and 
unmistakably erroneous.  Second, he maintains that the 
evidence of record, when compared with the applicable rating 
criteria, supports a compensable evaluation since December 1, 
1947.  


II.  Clear and Unmistakable Error

A final RO decision generally may not be reversed or amended 
in the absence of clear and unmistakable error.  See 
38 U.S.C.A. § 5109A (codified at 38 C.F.R. § 3.105(a) (2004).  
A finding of clear and unmistakable error has the following 
effect on the prior final decision: 

Where evidence establishes [clear and unmistakable 
error], the prior decision will be reversed or 
amended.  For the purpose of authorizing benefits, 
the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the 
same effect as if the corrected decision had been 
made on the date of the reversed decision.  

38 C.F.R. § 3.105(a) (2004).  The clear and unmistakable 
error claim presented here is a collateral attack on a final 
RO decision.  See Crippen v. Brown, 9 Vet. App. 412, 418 
(1996); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
In Russell v. Principi, the Court defined clear and 
unmistakable error:  

Either the correct facts, as they were known at the 
time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied. . . . [clear and 
unmistakable error is] the sort of error which, had 
it not been made, would have manifestly changed the 
outcome . . . [, an error that is] undebatable, so 
that it can be said that reasonable minds could 
only conclude that the original decision was 
fatally flawed at the time it was made.  

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc); see also 
Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell, supra), cert. denied, 528 U.S. 967, 145 
L. Ed. 2d 315, 120 S. Ct. 405 (1999).  The Secretary's breach 
of the duty to assist in denying a claim does not constitute 
clear and unmistakable error.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  "A determination that there was a 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior . . . decision."  
Russell, 3 Vet. App. at 314.  "In order for there to be a 
valid claim of clear and unmistakable error, . . . the 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Id. at 313; 
see also Damrel v. Brown, 6 Vet. App. 242 (1994).  Moreover, 
a clear and unmistakable error claim must identify the 
alleged error(s) with "some degree of specificity."  
Crippen, 9 Vet. App. at 420; Fugo, 6 Vet. App. at 44 ("to 
raise [clear and unmistakable error] there must be some 
degree of specificity as to what the alleged error is and . . 
. persuasive reasons must be given as to why the result would 
have been manifestly different").

At the time of the July 1945 rating decision, the regulation 
governing reductions in compensation awards provided that 
when the reduction of an award for a service-connected 
disability was considered warranted by a change in physical 
condition, the RO was to prepare an appropriate rating 
extending the existing evaluation for 60 days from the date 
of rating, followed by the reduced rating.  In view of the 
time limitation, the veteran was to be promptly notified in 
writing of the proposed action.  Unless he submitted evidence 
showing the proposed reduction was unwarranted within sixty 
days from the date on which the notice was mailed to him, the 
reduction would be effected as indicated without further 
correspondence.  Veterans Regulation No. 1009(E) (April 18, 
1944).  

After proposing the reduction in the July 1945 rating action, 
the RO informed the appellant of the proposed action by 
letter dated July 19, 1945.  The letter noted that the 
reduction was based on a recent July 1945 VA examination and 
that he could submit additional evidence over the next 60 
days to rebut the proposed reduction, which was to be 
effected on October 1, 1945, more than 60 days after the 
rating action.  This letter and the actions the RO took as 
reflected in the July 1945 rating action correspond to the 
action required of rating reductions by Veterans Regulation 
No. 1009(E).  

The facts available to the agency decision makers in July 
1945 when it reduced the evaluation from 50 percent disabling 
to 30 percent disabling were limited to the service medical 
records and a July 1945 VA examination.  

The service medical records indicated the appellant enlisted 
in the Navy on October 10 and separated from the Navy on 
October 22, 1942.  Though the service entrance examination 
showed a normal nervous system, a Report of Aptitude Board 
revealed a diagnosis of chronic progressive personality 
disorder (schizoid).  The separation examination report dated 
October 22, 1942, indicated that the appellant stated this 
defect existed prior to enlistment.  

The appellant later entered service with the Coast Guard.  
Clinical records in September 1944 included a diagnosis of 
schizophrenic reaction and in December 1944 showed a 
diagnosis of dementia praecox.  After separation from service 
in January 1945, the appellant reported for a VA examination 
in July 1945 that showed the appellant, prior to service, had 
a poor school record through the seventh grade, including 
frequent truancy.  It was noted that during service he had 
been absent without leave on four occasions and was 
disciplined, including time in the brig.  During the most 
recent confinement, he was confused, irritable, unstable, and 
mildly paranoid.  He admitted hallucinations and thought his 
petty officers were picking on him.  On one occasion, he was 
abusive and combative.  During his service hospitalization, 
it was noted that the appellant denied "practically all the 
material in his history - and it was the subjective feeling 
of the [service hospital] staff that this patient is probably 
a malingerer who successfully attempted to extricate himself 
from an unpleasant situation by feigning mental illness.  The 
symptoms which he showed were so bizarre, so purposeful and 
so quickly evaporated when the purpose was served, that this 
impression is gained.  However, it is impossible to prove 
this - ."  The diagnosis from this service hospitalization 
showed acute schizophrenic reaction.  

Since his separation from service, the VA examiner reported 
the appellant's work record was poor, with employment in 
several jobs that he had left on his own volition.  The 
appellant offered no complaints other than strain in the 
right side on lifting, though he had complained of this for 
years.  Examination revealed no objective findings to explain 
the complaints.  The appellant was fairly well dressed, 
slight in stature, slightly apprehensive and on the 
defensive.  He denied or refused to talk about his previous 
hospitalizations, but otherwise he was cooperative and 
friendly, but very reluctant to smile.  He was described as 
"seclusive", with little animation.  His affect was in accord 
with his thought content.  Speech was coherent and relevant, 
but sparse.  Rationalizations were superficial and not 
convincing.  "Basically this individual is the poorly 
integrated sort, emotionally unstable and immature with a 
life-long history of inferiorities and inadequacies, all of 
which put him in the Psychopath group."  He admitted of no 
psychotic trends, suicidal ideation, or homicidal ideation.  
Orientation, memory, and intelligence were intact.  Insight 
and judgment were poor. The diagnosis was dementia praecox, 
paranoid type, in remission.  

When the RO assigned the 50 percent evaluation in the May 
1945 rating decision, it applied the legal criteria of 
Veterans Administration (VA) Reg. 1(a), Part I, Para. 1(b), 
Diagnostic Code 0397.  That criteria called for a 50 percent 
evaluation for conditions in partial remission with 
symptomatology such as to cause definite social and 
industrial incapacity.  A 30 percent evaluation was to be 
assigned for conditions in remission with symptomatology such 
as to cause slight social and industrial incapacity.  

In arguing that the reduction of the evaluation from 50 
percent disabling to 30 percent disabling in July 1945 was 
based on CUE, the appellant contends that the RO failed to 
properly evaluate the evidence then of record.  He suggests 
that the evidence, specifically the July 1945 VA examination, 
supported the 50 percent evaluation then assigned and did not 
warrant a reduction in evaluation to the 30 percent level.  
He has not shown, nor has he argued, that the correct facts, 
as they were known at the time, were not before the RO.  Nor 
has he argued that the statutory or regulatory provisions 
extant at the time - whether the criteria for evaluating 
psychiatric disorders or the process for reduction in the 
evaluation - were incorrectly applied.  Because the July 1945 
examiner characterized the condition as being "in 
remission," appellant's argument that the RO undebatably 
should have found "definite" rather than "slight" social 
and industrial incapacity does not rise to more than a 
disagreement as to how the facts were weighed or evaluated.  
This does not support a conclusion that CUE was committed.  
For these reasons, the Board concludes that the RO did not 
commit the sort of undebatable error that would manifestly 
change the outcome.  In light of the evidence of record and 
based on this analysis, it is the determination of the Board 
that clear and unmistakable error was not involved in the 
July 1945 rating decision that reduced the rating from 50 
percent disabling to 30 percent disabling.  

III.  Increased Evaluation

Although the appellant does not prevail in his effort to 
reinstate a compensable evaluation by collaterally attacking 
the July 1945 rating decision, he continues his argument by 
maintaining that the disability was of greater severity since 
December 1, 1947, than represented by the noncompensable 
evaluation assigned as of that date.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The evidence of record relevant to evaluating the severity of 
the disorder since December 1, 1947, begins with a June 1948 
statement of the appellant's wife, who asserted he was unable 
to do inside work or tedious work for any length of time.  In 
the previous two years, she claimed, he had held four 
different positions and had four months without work of any 
kind.  She described the appellant as restless and unable to 
relax.  

In a July 1948 statement, an employer reported that the 
appellant worked from March 1947 to March 1948, at which time 
he left of his own volition.  The employer indicated the 
appellant started out as a helper, and after working in that 
capacity for approximately six months he had learned enough 
about stokers to go on most calls by himself.  He apparently 
had a bad temper that he displayed a few times while working 
here, but which he apparently held in check while on calls 
since customers liked him.  

A statement in June 1948 by a physician indicated the 
appellant had been under his care for a nervous condition for 
the previous six months, which was described as "rather a 
marked anxiety neurosis."  A statement in October 1948 by 
the same physician indicated the appellant complained of 
being nervous, irritable, and unsettled.  Physical 
examination was negative.  The physician concluded that 
findings suggested an anxiety neurosis.  

The appellant's representative argued at a hearing in 
December 1948 that the appellant had social and industrial 
difficulties, usually manifested by periods of anger and 
inability to hold a steady job.  

In 1965, when the appellant sought to reopen his claim, he 
submitted several documents addressing the current nature of 
his disability.  A school superintendent, apparently of the 
schools the appellant attended, indicated the appellant 
likely attended from September 1935 to October 1941, when he 
left at the age of 16.  His last grade completed was sixth 
grade.  Without explanation, he was absent the term from 
September 1940 to January 1941.  The statement noted that 
nothing in the records suggests a nervous condition.  A 
statement in February 1965 from a private physician indicated 
the appellant was under care for a nervous condition since 
1959.  There was a history of headaches and dizziness 
resulting in syncope.  Another private physician in another 
statement that month noted the appellant had been under his 
care constantly since November 1961 for extreme nervousness 
and cardiac neurosis associated with dizziness, headaches, 
weakness, and attacks of syncope (blackouts from time to time 
and at unpredictable times so that his condition interferes 
with steady work).  The physician indicated the history of 
these complaints date to 1950, and the appellant's attacks of 
syncope and chest pain caused the appellant to be in bed for 
five- to seven-day intervals.  Accompanying this statement 
was a notation that the appellant was hospitalized in 
September 1957 and December 1963 for illness resulting from 
this nervousness.  

VA cardiovascular psychiatric examination in March 1971 
included a diagnosis of coronary artery disease, old 
myocardial infarct; angina.  The appellant had complained of 
chest pain and in 1963 developed a squeezing pain in the 
anterior chest.  On hospitalization, it was found he had a 
myocardial infarct.  He returned to work, though more 
recently has quit his work and was unemployed at the time of 
the examination.  Systemic review indicated in service an 
acute episode of ideas of persecution with no hallucinations 
and a diagnosis of schizoid personality from which he 
recovered.  Thereafter, a diagnosis of dementia praecox was 
made after service.  Since then, no delusions or 
hallucinations.  He was occasionally tense and jumpy and 
worried about his condition.  The examiner commented that 
from the history, the appellant probably had a dementia 
praecox "but surely over the years he is working regularly 
with entire remission."  

VA clinical records from April 1996 to April 1999 revealed no 
comments regarding treatment for or complaints of a 
psychiatric nature.  

The question in this case is where, along the course of more 
than 57 years encompassed within this appeal since December 
1, 1947, is there evidence of such occupational and social 
impairment as to warrant a compensable evaluation?  

Beginning with the 1945 Schedule for Rating Disabilities and 
proceeding through the years to the first major revision of 
the relevant rating criteria, dementia praecox (later 
schizophrenia) has been rated 0 percent disabling when in 
complete remission, and 10 percent disabling with "slight" 
(later, "mild") impairment of social and industrial 
adaptability.

The record does not document such impairment prior to April 
30, 1999, the date of the VA clinical record recording the 
appellant's first visit to a VA mental health clinic.  Before 
this date, the record shows scattered psychiatric treatment 
from 1948 to 1965, though the specific symptoms are generally 
not recorded and the recollection of such treatment is in 
hindsight.  For example, it appears that the appellant may 
have sought psychiatric treatment in 1957, 1959, 1961, and/or 
1963, based on February 1965 reports of two private 
psychiatrists.  Symptoms included headaches, dizziness, and 
syncope (fainting).  These are not similar to the symptoms 
exhibited in service.  Moreover, VA cardiovascular 
psychiatric examination in March 1971 diagnosed coronary 
artery disease and discussed a diagnosis of schizoid 
personality and a history of an in-service acute psychiatric 
episode without hallucinations, from which he recovered and 
which yielded a post-service diagnosis of dementia praecox.  
Since then, the examination noted, though he was occasionally 
tense and jumpy, there were no delusions or hallucinations.  
The examiner commented that from the history, the appellant 
probably had had a dementia praecox "with entire 
remission."  As the disorder was in "entire remission" as 
of the March 1971 VA examination, and as there is no further 
evidence of psychiatric treatment until the VA clinical 
record on April 30, 1999, a compensable evaluation is not 
supportable prior to April 30, 1999.  

Yet even after that date the record is conflicted as to 
whether the symptomatology shown is related to the service-
connected dementia praecox.  This important question has 
yielded five medical documents, including four separate 
medical opinions specifically on whether the symptoms are 
attributable to the service-connected disability.  

An October 1999 VA clinical record indicated that the 
appellant was somewhat depressed and deeply concerned about 
the "great injustice" done to him in 1943 when he was 
diagnosed with schizophrenia (dementia praecox).  The 
examiner commented that sensorium was intact giving no 
evidence of an early dementia problem.  

A private psychologist in a March 2002 report presented the 
first medical opinion to the appellant's attorney.  The 
psychologist discussed the evidence reviewed, including 
service medical records, VA clinical records, and private 
medical records, and noted that throughout the records, the 
term "dementia praecox" was used.  "The relevance of the 
diagnosis . . . is critical.  It appears the diagnosis is 
inaccurate and not in accord with the determination made by 
the military doctors who examined [the appellant] at 
discharge from military service."  The psychologist 
described the term "dementia praecox" as being coined in 
1898 by a German psychiatrist to "refer to a cluster of 
symptoms and behaviors roughly related to paranoids, 
catatonia, and hebephrenia, a few of which the [appellant] 
exhibited before military service, during active military 
service or since."  The psychologist remarked that the 
service discharge summary diagnosed schizoaffective process, 
rather than the term dementia praecox, and thus the record 
"clearly states that the diagnostic category had to be 
changed to dementia praecox to fit Navy nomenclature 
(outdated) existing at the time."  

Therefore, when [the appellant] was discharged, the 
examining physician diagnosed him as having a 
schizoaffective process, but when the matter was 
reviewed in 1950, of the review considered the 
diagnostic term, dementia praecox, the [appellant] 
would have been terminated from disability because 
he did not fit the category to begin with - but 
rather had a less acute process of schizoaffective 
disorder, the symptoms of which have indeed lasted 
to this day.  

The second opinion appears in a VA examination of July 2002, 
which diagnosed major depressive disorder.  The RO had posed 
several questions to the examiner, including (1) whether 
dementia praecox was the same as schizoaffective reaction, or 
were they separate and distinct co-existing conditions; (2) 
whether the appellant had a psychosis (e.g., schizophrenia) 
versus major depressive disorder, and if so whether the 
present condition was a maturation or etiological extension 
of the dementia praecox evidenced in service; and (3) whether 
the examiner could provide without speculation objective 
findings or symptoms of the appellant's psychiatric condition 
over the previous 50 years.  The examiner commented that 
different diagnoses had applied over time, including dementia 
praecox, schizoaffective disorder, and depression.  The 
current symptoms included poor concentration, depressed mood, 
and impaired sleep.  There were no current psychotic 
symptoms.  The examiner noted that "dementia praecox" was a 
term no longer used (the current term was schizophrenia), and 
that the appellant did "not currently meet the diagnostic 
criteria for any form of schizophrenia in my opinion.  The 
[appellant] currently does not have a psychosis.  This 
present psychiatric condition, which I have diagnosed, namely 
major depressive disorder, is not a maturation of or 
etiologically related to dementia praecox or schizophrenic 
reaction."  The examiner continued that it was not possible 
to provide without speculation a summary of the objective 
findings or symptoms over the last 50 years, given that 
different diagnoses have been applied.  

The third opinion in this case is a May 2004 report, wherein 
another private psychologist discussed the appellant's case 
after meeting twice with him and after reviewing service 
medical records, VA and private clinical records, and the 
earlier March 2002 private psychological report and opinion.  
The psychiatrist noted that the appellant had been separated 
from the Navy in 1942 for what was described as "progressive 
personality disorder of the schizoid type", meaning his 
behavior was so odd and he so withdrawn that he was not fit 
for service.  The psychologist further noted that after 
enlisting in the Coast Guard he was hospitalized with a 
diagnosis of schizophrenic reaction.  At his separation from 
service, in January 1945, the diagnosis was acute 
schizophrenic reaction.  The examiner remarked that the 
record showed the appellant seen in 1957, 1963, the mid-
1960s, and 1971 for significant psychological problems 
related to nervousness and schizophrenia in remission.  He 
also noted the opinions expressed by the other private 
psychologist in March 2002 and by the VA psychiatrist in July 
2002.  

This psychiatrist noted "[t]here is some concern about the 
diagnostic nomenclature in the history as occasionally, he is 
also described as having 'dementia praecox'.  As is noted 
elsewhere in the record, that is now extinct, but earlier and 
commonly used, term to describe schizophrenia."  

Part of the problem with this record is the change 
in nomenclature and risking the imprudence of 
retrospectiveness I expect that today his original 
diagnosis might well have been described as an 
'acute stress reaction with psychosis' per the DSM-
IV, which would have likely devolved into that of a 
chronic state of anxiety and tension, ultimately 
culminating in the major depression that [the VA 
examiner] found.  Likely that disorder and the 
severe state of psychological dysfunction that [the 
VA examiner] described resulted from [the 
appellant's] continued intense frustration and 
tension of almost 40 years duration at his failure 
to receive some form of recognition and appropriate 
compensation for the problems that he incurred 
while on active 
duty . . . .

In summary this man experienced a serious set of 
significant psychological problems, while in the 
military service in two branches in World War II.  
Serious psychological problems continue to be the 
predominant in [the appellant's] general 
functioning to this day and likely are associated 
with the earlier war time breakdowns, given the 
continuing range of psychological difficulties 
throughout the remainder of his life that have been 
documented throughout the records I have reviewed.  

After receipt of this last opinion, the RO sought the fourth 
opinion in this case, contained in a report of VA examination 
by a board of two examiners that addressed a series of 
questions.  Does the appellant have currently any diagnosed 
form of schizophrenia?  If so, what is the symptomatology 
associated with schizophrenia (currently, and since 1947) 
versus that associated with a nonservice-connected 
psychiatric disorder?  For any other psychiatric diagnosis, 
is it at least as likely as not that such a disorder (1) is 
etiologically related to the in-service disorder and 
symptoms?; (2) represents either a progression of the prior 
service-connected diagnosis (dementia praecox and 
schizophrenic reaction) or a correction of an error in the 
prior diagnosis?; or (3) represents the development of a 
totally new and separate condition?  

The resulting examination report of December 2004 indicated 
that one of the two examiners was the same physician who 
prepared the examination in July 2002.  The RO did not, per 
the request of the appellant's attorney, replace this 
examiner with another examiner who had not already rendered 
an opinion in this case.  These examiners diagnosed major 
depression.  The examiners commented that they conducted a 
thorough review of the claims file and paid specific 
attention to the service medical records, VA examinations of 
June 2001 and May 2002, and the private psychologists' 
reports of March 2002 and May 2004.  

The [appellant] currently does not have any 
diagnosed form of schizophrenia.  As part of this 
examination, [one of the examiner's] administered a 
Beck Depression Inventory, and [the appellant] had 
a score of 32, which indicates severe depression.  
In terms of questions about major depression, it is 
not at least as likely as not that this disorder is 
etiologically related to the psychiatric symptoms 
and treatment shown in service.  This major 
depression does not represent a progression of 
prior service-connected diagnosis or correction of 
an error in the prior diagnosis.  

This major depression is a totally separate 
condition.  

During this examination, [the appellant] did not 
appear to show any symptoms consistent with a 
diagnosis of schizophrenia.  

Together, these opinions are essentially in equipoise.  The 
two VA examinations, in July 2002 and December 2004 
(involving two VA psychiatric examiners), opined the 
appellant's current symptoms yield a diagnosis of major 
depression that is a separate disorder than the service-
connected dementia praecox.  The two private psychologist's 
opinions, in July 2002 and December 2004, opined the opposite 
- which the current symptomatology corresponds with a 
schizoaffective disorder, which is the modern nomenclature 
for dementia praecox.  (The October 1999 VA clinical record, 
which indicated that the appellant's sensorium was intact 
giving no evidence of an early dementia problem, is of 
limited probative weight, for the examiner preparing the 
report was not being asked to opine as to the correspondence 
between the current symptoms and the service-connected 
disability).  

When after careful consideration there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in the appellant's favor.  By reasonable doubt is meant one 
that exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2004).  In light of 
these opinions discussed above - approximately in balance 
between a correspondence of the service-connected disability 
and the current symptomatology - it is the determination of 
the Board that the present symptomatology is related to the 
present service-connected disability.  

As for the specific rating to be assigned, the disability is 
currently assigned a noncompensable evaluation pursuant to 
the criteria of Diagnostic Code 9310 for dementia of unknown 
etiology.  Diagnostic Code 9205 is more appropriate, as 
schizophrenia is the more current label for dementia praecox.  
In October 1996, a final rule was promulgated by the VA 
concerning the evaluation of mental disorders.  The effective 
date of the final rule is November 7, 1996.  61 Fed. Reg. 
52,700-52,701 (Oct. 8, 1996).  This new rule amended the 
sections of the VA Schedule for Rating Disabilities 
pertaining to Mental Disorders, which provides for the 
following ratings:  

Noncompensable:  A mental condition has been 
formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and 
social functioning or to require continuous 
medication.  

10 percent:  Occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  
	
100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2004).  The 
nomenclature employed is based upon American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV).  38 C.F.R. § 4.130 
(2004).  

VA clinical record dated April 30, 1999, indicated that it 
was his first visit to the mental health clinic, with 
complaints of depression and restless sleep.  He denied 
hallucinations, or suicidal or homicidal ideation.  VA 
clinical records in September 1999 noted no suicidal or 
homicidal ideation.  VA clinical records in October 1999 
indicated that the appellant was somewhat depressed.  He was 
neatly dressed, alert, soft-spoken, and intense, with a 
histrionic mode to his presentation.  He was somewhat 
paranoid; two spouses had left him because of his 
preoccupation with this injustice.  He denied suicidal 
ideation because it conflicted with his religious beliefs.  

VA psychiatric examination in June 2001 indicated the 
appellant had no friends and was unable to keep a job.  The 
examiner described him as having serious impairment socially 
and occupationally.  He had some obsessional rituals, 
involving perfection and cleanliness.  He had no problems 
with communication.  Inappropriate behavior included 
secluding himself.  He denied hallucinations, but noted a 
feeling of being followed.  He had no suicidal thoughts.  His 
personal hygiene was excellent.  He was oriented, his memory 
was good short term, but not long term.  His speech was 
relevant and logical, although scant.  He denied panic 
attacks.  His mood was depressed.  He did not have impaired 
impulse control.  His daily activities included arising at 
seven in the morning, breakfast, watching television, lunch, 
then dinner and retiring at about ten in the evening.  The 
GAF score was 41.  

VA psychiatric examination in July 2002 indicated a GAF score 
of 41, meaning serious symptoms.  Examination revealed the 
appellant to be punctual, oriented, and with a blunted 
affect.  He looked dejected and often looked at the floor.  
He had some difficult in concentration.  His behavior was not 
inappropriate.  He denied delusions, hallucinations, and 
suicidal or homicidal thoughts.  Personal hygiene was 
adequate.  He had some difficulty with memory, both recent 
and long term.  He did not have obsessions or compulsions.  
His speech was rambling.  He did not report panic attacks or 
substance abuse.  His mood was depressed.  In summary, the 
appellant bathed and dressed himself, concentrated poorly, 
adapted poorly to stress, and had severe impairment of his 
industrial capacity.  Socially, he tended to be withdrawn and 
he had moderate to severe impairment of his social function.  

VA clinical record in March 2002 indicated that the appellant 
complained of not caring whether he lived or died.  He was 
accompanied by a landlord who was concerned and stated the 
appellant was upset with VA.  The appellant was neatly 
dressed, with a depressed affect.  The assessment was 
depression.  VA clinical record in September 2002 included an 
assessment of depression.  It was noted that during the visit 
the appellant became quite angry and eventually started to 
cry.  VA clinical records in September 2004 indicated 
depression without suicidal ideation.  

VA examination in December 2004 revealed a GAF score of 40.  
Examination revealed an elderly person who arrived on time 
for the appointment and was driven to the examination by a 
friend.  He did not appear psychotic during the interview and 
there were no apparent delusions or hallucinations.  He had 
difficulty with concentration, though his behavior was 
appropriate.  Affect was blunted, and at time he was tearful.  
He denied suicidal or homicidal thoughts and his personal 
hygiene was adequate.  He was oriented.  Recent memory was 
impaired.  There were no obsessions or compulsions and his 
speech was somewhat rambling.  He did not report panic attack 
or substance abuse.  In describing the GAF score, the 
examiner noted that the appellant had severe impairment of 
his industrial capacity and social function.  

In evaluating the severity of the psychiatric manifestations, 
one tool the examiners used in discussing the appellant's 
case was a score corresponding to the Global Assessment of 
Functioning (GAF) scale.  The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. "  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The scores in June 2001 and in July 2002 were 41, at the low 
end of the range of 41 to 50 corresponding to "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."   DSM-IV, at 32.  The 
criteria for a 70 percent evaluation contemplates symptoms 
such as suicidal ideation, obsessional rituals interfering 
with routine activities, and difficulty in adapting to 
stressful worklike settings or in establishing and 
maintaining effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  The score in December 2004 was 
40, just one number below the others but at the high end of 
the range of 31 to 40, which indicates some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  

Although this increase in the GAF score might suggest a total 
occupational and social impairment, the examinations and 
clinical records cited do not reveal any gross impairment in 
thought processes or communication, nor any persistent 
delusions or hallucinations, nor any grossly inappropriate 
behavior, nor any persistent danger of hurting self or 
others, nor any inability to perform activities of daily 
living such as personal hygiene, nor any disorientation, nor 
a memory loss of such severity as to cause him to lose track 
of the names of close relatives, his own work or activities, 
or his own name.  Instead, the examinations and clinical 
records, while not indicating suicidal ideation, panic 
attacks, or disorientation, do reveal some obsessional 
rituals, rambling speech, impaired impulse control, and 
difficulty in adapting to stressful circumstances or in 
establishing and maintaining effective relationships.  This 
evidence since April 30, 1999, broadly corresponds to the 
criteria for a 70 percent evaluation.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the evidence supports a 70 percent 
evaluation from April 30, 1999.  


ORDER

The application to reverse or amend, on the basis of CUE, the 
July 1945 rating decision that reduced the evaluation for 
dementia praecox from 50 percent disabling to 30 percent 
disabling is denied.  

Entitlement to a compensable evaluation for dementia praecox 
prior to April 30, 1999, is denied.

Entitlement to a 70 percent evaluation for dementia praecox, 
paranoid, from April 30, 1999, is granted.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


